 In the Matter of LUMBER AND SAWMILL WORKERS UNION, LOCAL UNIONNo. 1407, AFFILIATED WITH UNITED BROTHERHOOD OF CARPENTERS.AND JOINERS OF AMERICA, A. F. L.; BUILDING AND CONSTRUCTIONTRADES COUNCIL OF ORANGE COUNTY, A. F. L.; GENERAL TRUCKDRIVERS, CHAUFFEURS AND HELPERS UNION, LOCAL No. 692, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, A. F. L.; AND ORANGE COUNTY DIS-TRICT COUNCIL OF CARPENTERS, A. F. L.and R. A.EMISON, ESSE S.EMISON, ELLA E. SUMMERS AND MONA S. SMITH, COPARTNERS, DOINGBUSINESS UNDER THE FIRM NAME AND STYLE OF SANTA ANA LUMBERCOMPANYCase No. 21-CC-60ORDER DISMISSING COMPLAINTNovember 16, 19,49The Board, having heard oral argument, and having consideredthe entire record in the above-entitled matter, has this day decidedto dismiss the entire complaint.An injunction in this matter, issued by the United States DistrictCourt for the Southern District of California, pursuant to Section10 (1) of the Act, being due to expire on November 19, 1949, it ap-pears that there is insufficient time to prepare and issue before thedate a full opinion in accordance with the Board's usual practice-The Board will prepare and issue such opinion at a later date-ORDERUpon the entire record in this case, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the complaint againstthe Lumber and Sawmill Workers Union, Local Union No. 1407,affiliated with United Brotherhood of Carpenters and Joiners ofAmerica, A. F. L.; Building and Construction Trades Council ofOrange County, A. F. L.; General Truck Drivers, Chauffeurs andHelpers Union, Local No. 692, International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America, A. F. L.;and Orange County District Council of Carpenters, A. F. L., be, andit hereby is, dismissed.Dated, Washington, D. C., November 16, 1949.By direction of the Board:87 NLRB No. 168.FRANK M. KLEILER,Executive Secretary-53